United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1811
                                   ___________

Rose M. Reynolds,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: May 30, 2006
                                Filed: June 5, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Rose Reynolds appeals the district court’s order1 affirming the denial of her
applications for disability insurance benefits and supplemental security income. After
thoroughly reviewing the record and the parties’ submissions, we conclude substantial
evidence supports the Administrative Law Judge’s findings as to Reynolds’s
credibility, residual functional capacity, past relevant work, and ability to perform


      1
        The Honorable John F. Forster, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
light work. See Draper v. Barnhart, 425 F.3d 1127, 1130 (8th Cir. 2005) (standard of
review). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-